Citation Nr: 1536688	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for skin cancer, to include as secondary to the Veteran's service connected residuals of a removal of an inclusion cyst in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV, that denied the veteran's claim of entitlement to service connection for skin cancer.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case.  The Veteran received a VA examination for this claim in October 2012, at which time the VA examiner found that the Veteran's current skin conditions were not related to the removal of the inclusion cyst he had in service.  Unfortunately, it does not appear that the examiner had made a thorough review of the Veteran's claims file, when offering that opinion.  Specifically, in the examination report, the examiner indicated that there were no medical records in the Veteran's claims file stating a diagnosis of skin cancer other than one from the VA that noted a history of skin cancer.

However, the Board notes that the record contains several copies of a June 2010 pathology report which clearly indicates that the Veteran was diagnosed with a squamous cell carcinoma on the right hand, as well as actinic keratoses of the right thumb.  While the examiner appeared to offer his opinion considering that the Veteran might have had skin cancer, the Board still finds that this indicates that the examiner did not thoroughly review the Veteran's claims file, which the Board finds necessary in this case for an adequate examination with opinion to have taken place.  Therefore, considering this, and the fact that it has been over 3 years since his last examination, the Board finds that this claim must be remanded in order that the Veteran may be provided with a more thorough VA examination that takes into account all evidence of record.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any skin condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to include any outstanding VA records from 2014 to the present.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed, please schedule the Veteran for an examination with a physician, a dermatologist if possible, to evaluate the Veteran's current skin conditions.  All indicated tests and studies should be undertaken.  

After a complete examination and through review of the record, the examiner is asked to offer an opinion, as to any skin disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current skin diagnosis is related to service, to include as secondary to the Veteran's inclusion cyst removal in service.  Complete reasons and bases should be offered for the examiner's opinions.  In offering opinions, the examiner should specifically comment on the lack of a pathology report from service, and the June 2010 private treatment records showing diagnoses of actinic keratoses and squamous cell carcinoma, in offering any opinions.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




